DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/15/2020 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 12, 14, and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest 1 (US Pub No. 2016/0254470) in view of Forrest 2 (US Pub No. 2015/0207088) and Young (US Pub No. 2012/0132930)
Regarding Claim 1, Forrest 1 et al. teaches an optical stack [Fig. 2c, 0034], comprising:
an intermediate layer [MoO3 (5nm), Ag, Interconnecting layer, and C60, Fig. 2c, 0034] having a first surface and a second surface opposed to the first surface, the intermediate layer comprising:
a first hole transport layer [MoO3 (5nm), Fig. 2c, 0034]  forming at least a portion of the first surface; a first electron transport layer [C60, Fig. 2c, 0034] forming at least a portion of the second surface; and
a metallic nanostructure layer [Ag, Fig. 2c, 0057, 0070] comprising a plurality of metallic nanodots [0057] interposed between the first hole transport layer [MoO3, Fig. 2c, 0034] and the first electron transport layer [C60, Fig. 2c, 0034], wherein:
the plurality of metallic nanodots directly physically contact the first hole transport layer or the first electron transport layer [Ag is Fig. 2c is directly contacting first hole transport layer MoO3],
a majority of the plurality of metallic nanodots present in the metallic nanostructure layer on the first hole transport layer extends to a height of 30 nm or less above the first hole transport layer [Ag has a thickness of 0.1 nm on top of the hole transport layer],
Forrest 1 et al. is silent on a first dimension of the plurality of metallic nanodots is greater than other dimensions of the plurality of metallic nanodots, and a longitudinal axis, extending in the first dimension, of each of the plurality of metallic nanodots is not parallel to the first surface and the second surface.
Forrest 2 et al. teaches a tandem solar cell in figure 1C which comprises an Ag recombination layer that can be made of nanoclusters, nanoparticles, or nanorods [0057, 0066]. Since Forrest 1 et al. also teaches a recombination layer made of Ag for a tandem solar cell, it would have been obvious to 
Young et al. teaches positioning of additives such as nanowires and nanoparticles/nanodots are used interchangeably are positioned at angles of negative 45 degrees to positive 45 degrees [0107] relative to a horizontal plane for improvements using longer aspect ratio additives, while maintaining a relatively low surface area coverage for desired transparency [0107]. The nanodots of Young et al. [0035] with an aspect ratio of about 3:1 [0039], resulting in a shape that has a first dimension of the plurality of metallic nanodots is greater than other dimensions. The nanodots taught by Young et al. have similar dimensions to the nanodots of modified Forrest 1 et al.
Since Forrest 1 et al. teaches the use of nanodots, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the nanodots of Forrest 1 et al. with the positioning of nanodots by Young et al. in order to use longer aspect ratio additives, while maintaining a relatively low surface area coverage for desired transparency [0107], providing improved performance of the solar cells [Abstract]
Examiner notes the positioning taught by Young et al. provides the nanodots of Forrest 1 et al. to be not parallel to the first and second surface.
Regarding Claim 2, within the combination above, modified Forrest 1 et al. teaches further comprising a first organic photovoltaic device comprising:
a first active layer [DTDCTB:C70, Fig. 2c, 0034] having a first surface and a second surface opposed to the first surface, the first active layer sensitive to incoming electromagnetic radiation in a first band of wavelengths [Fig. 4A, 0036],
wherein the first surface of the first active layer is disposed proximate a second electron transport layer [C70, Fig. 2c, 0034], and

Regarding Claim 3, within the combination above, modified Forrest 1 et al. teaches further comprising a second organic photovoltaic device comprising:
a second active layer [DTDCTB:C60, Fig. 2c,  0034] having a first surface and a second surface opposed to the first surface, the second active layer sensitive to incoming electromagnetic radiation in a second band of wavelengths [Fig. 4A, 0036, abstract]],
wherein the first surface of the second active layer is disposed proximate a second hole transport layer [MoO3 (10 nm), Fig. 2c], and
wherein the second surface of the second active layer is disposed proximate the first electron transport layer [C60, Fig. 2c, 0034] of the intermediate layer [MoO3, Ag, Interconnecting layer, and C60, Fig. 2c, 0034].
Regarding Claim 4, within the combination above, modified Forrest 1 et al. teaches wherein the second band of wavelengths comprises at least one electromagnetic radiation wavelength that is not comprised in the first band of wavelengths [Fig. 3A, 0035] 
Regarding Claim 5, within the combination above, modified Forrest 1 et al. is silent on wherein the second band of wavelengths does not comprise any electromagnetic radiation wavelengths comprised in the first band of wavelengths.
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the spectral wavelength band of the active layers and the composition of the active layers , with said construction cost and operating efficiency both changing as the spectral wavelength band of the active layers and the composition of the active layers are changed, the precise spectral wavelength band of the active layers and the composition of the active layers would have been 
Regarding Claim 12, within the combination above, modified Forrest 1 et al. is silent on wherein the metallic nanostructure layer further comprises a plurality of metallic nanowires 
Young et al. teaches the use of nanodots used in conjunction with metallic nanowires [0059, 0054, and in para. 35 and 59, Young et al. teaches the use of nanoparticles and nanowires in combination].
Since modified Forrest 1 et al. teaches the use of a variety of nanodots, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the nanowires of Young et al. with the nanodots of modified Forrest 1 et al. in order to provide enhanced durability of the solar cell [0054].
Regarding Claim 14, within the combination above, modified Forrest 1 et al. teaches wherein:
a second dimension of the plurality of metallic nanowires is greater than other dimensions of the plurality of metallic nanowires, and
a longitudinal axis, extending in the second dimension, of each of the plurality of metallic nanowires are parallel to the first surface and the second surface [Young: 0035, see rejection of claim 
Regarding Claim 53, within the combination above, modified Forrest 1 et al. teaches wherein the metallic nanostructure layer comprises a matrix material [0005]:
Modified Forrest 1 et al. a thickness of the matrix material is less that a diameter of each of the plurality of metallic nanodots such that the plurality of metallic nanodots are embedded in and protrude from a top surface of the matrix material [In the combination, Young et al. provides diameter of nanodots with a diameter of 1 nm to 100 microns, 0114, and Forrest 1 et al. teaches a matrix material layer thickness of 5 nm [Fig. 4A]]
Modified Forrest 1 et al. is silent on a electron transport layer is in direct contact with the matrix material and the plurality of metallic nanodots such that the plurality of metallic nanodots are further embedded in the electron transport layer, and 
A thickness of the first electron transport layer is selected so as to ensure that the plurality of metallic nanodots do not protrudes through a top surface of the electron transport layer
Young et al. teaches in figure 11 where the nanodots [additives, 0216] are localized as a function of thickness of depth in the host material [0216].
As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the nanodot composition in the metallic nanostructure, with said construction cost and operating efficiency both changing as the nanodot composition in the metallic nanostructure are changed, the precise nanodot composition in the metallic nanostructure would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “a electron transport layer is in direct contact with the matrix material and the plurality of metallic nanodots such that the plurality of 
Regarding Claim 54, within the combination above, modified Forrest 1 et al. teaches wherein the longitudinal axis of each of the plurality of metallic nanodots is disposed at an angle of more than 45 degrees relative to the first surface and the second surface [See rejection of claim 1]. Examiner notes Young et al. teaches about 45 degrees which can be 45.0001 degrees which would read upon 45 degrees but is more than 45 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest 1 (US Pub No. 2016/0254470) in view of Forrest 2 (US Pub No. 2015/0207088) and Young (US Pub No. 2012/0132930) as applied above in addressing claim 1, in further view of Becker (US Pub No. 2016/0211468)
Regarding Claim 18,  within the combination above, modified Forrest 1 et al. teaches is silent on the first hole transport layer comprises at least one of: a poly(3,4-ethylenedioxythiophene)lpoly(styrenesulfonate) ("PEDOT:PSS") or a tungsten oxide ("WO3").

Since modified Forrest 1 et al. teaches a hole transport layer comprising MoO3 for a solar cell, it would have been obvious to one of ordinary skill the art before the filing of the invention to replace the MoO3 hole transport layer of modified Forrest 1 et al. with the WO3 hole transport layer of Becker et al. as it is merely the selection of a known hole transport material known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest 1 (US Pub No. 2016/0254470) in view of Forrest 2 (US Pub No. 2015/0207088) and Young (US Pub No. 2012/0132930) as applied above in addressing claim 1, in further view of Krebs (US Pub No. 2013/0277669)
Regarding Claim 19, the combination above, modified Forrest 1 et al. is silent on wherein the first electron transport layer comprises a zinc oxide ("ZnO").
Krebs et al. teaches a electron transport layer made of ZnO used for solar cells [0001] providing better adhesion to underlying layer [0006-0008].
It would have been obvious to one of ordinary skill in the art before the filing of the invention replace the electron transport layer of modified Forrest 1 et al. with the ZnO electron transport layer of Krebs et al. in order to provides a electron transport layer with improved adhesion to underlying layers [0006-0008]
Claim 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest 1 (US Pub No. 2016/0254470) in view of Forrest 2 (US Pub No. 2015/0207088) and Young (US Pub No. 2012/0132930) as applied above in addressing claim 1, in further view of Lee (US Pub No. 2012/0298170)
Regarding Claim 47, within the combination above, modified Forrest 1 et al. is silent wherein at least some of the plurality of metallic nanodots extend into the first electron transport layer.
Lee et al. teaches metallic nanodots [AgNW electrode, Fig. 2] on an underlying layer [Fig. 8, 0200].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the metallic nanodots as shown by Lee et al. into the first electron transport layer of modified Forrest 1  et al. in order to provide improve the stabilities of the solar cells [0039]. Examiner notes since the nanodots are directly on the underlying layer, a portion is interpreted as embedded into the electron transport layer of modified Forrest 1 et al. meeting the limitation of extend into the electron transport layer.
Regarding Claim 48, within the combination above, modified Forrest 1 et al. teaches wherein the at least some of the plurality of metallic nanodots are over and partially surrounded by the first electron transport layer in a direction in which electromagnetic radiation is received by the intermediate layer [See rejection above].
Claim 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest 1 (US Pub No. 2016/0254470) in view of Forrest 2 (US Pub No. 2015/0207088) and Young (US Pub No. 2012/0132930) as applied above in addressing claim 1, in further view of Yuan (Intermediate Layers in Tandem Organic Solar Cells, Green, Vol. 1 (2011), pp. 65–80)
Regarding Claim 49, within the combination above, modified Forrest 1 et al. is silent on comprising: an anode in direct contact with the first hole transport layer; 

	Yuan et al. teaches in figure 19 on page 76 an anode between two active layers of a tandem solar cell. It would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the anode of Yuan et al. in direct contact with the first hole transport layer of modified Forrest 1 et al. as it merely the selection of a anode for tandem solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 50, within the combination above, modified Forrest 1 et al. teaches wherein:
the first hole transport layer is in direct contact with the metallic nanostructure layer, and
the first electron transport layer is in direct contact with the metallic nanostructure layer [Fig. 2C, See rejection above]
Regarding Claim 51, within the combination above, modified Forrest 1 et al. teaches wherein:
the first hole transport layer is between the metallic nanostructure layer and the anode, and
the active layer is between the first electron transport layer and the second hole transport layer [Fig. 2C, See rejection above]
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest 1 (US Pub No. 2016/0254470) in view of Forrest 2 (US Pub No. 2015/0207088) and Young (US Pub No. 2012/0132930) as applied above in addressing claim 1, in further view of Lim (US Pub No. 2014/0224321)
Regarding Claim 52, within the combination above, modified Forrest 1 et al. is silent on wherein the metallic nanostructure layer further comprises a low sheet resistance grid interposed between the first hole transport layer and the first electron transport layer, wherein the low sheet resistance grid is different than the metallic nanodots.
Lim et al. teaches a nanostructure low sheet resistance grid [720, Fig. 2-3, 0041] which can improve light transmittance, and also increase the electric conductivity and the photoelectric conversion efficiency [0015].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the nanostructure low sheet resistance grid of Lim et al. in the intermediate layer of modified Forrest 1 et al. in order to improve light transmittance, and also increase the electric conductivity and the photoelectric conversion efficiency [0015].
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
	Regarding the argument about claim 14, Young et al. teaches additives which can be in the form of nanowires or nanodots are positioned -45 to 45 degrees relative to horizontal plane or another plane, 0107, allowing for the nanowires to be parallel to the first surface, and the nanodots not parallel to the first surface.
	Regarding the arguments about claim 54, examiner notes Young et al. teaches about 45 degrees which can be 45.0001 degrees which would read upon 45 degrees but is more than 45 degrees. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726